Citation Nr: 1016971	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-35 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for a ruptured disc at L5-S1 due to his treatment 
or lack of adequate treatment for his low back disability at 
the Oklahoma VA Medical Center in August 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to October 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  

In March 2009, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Muskogee RO before the undersigned sitting in Washington, 
D.C.  A transcript of this hearing is in the Veteran's claims 
folder.

In July 2009, the Board remanded the issue on appeal for 
future development.  Pursuant to the remand, all available 
information pertaining to the Veteran's worker's compensation 
claim was associated with the claims files, as was his 
vocational rehabilitation file.  The Veteran underwent a VA 
examination in connection with his claim in December 2009, 
which as will be discussed below, is adequate upon which to 
base a determination.  Further, it is clear from the evidence 
of record that the Veterans of Foreign Wars of the of the 
United States is the Veteran's representative as there is an 
August 2009 VA Form 21-22 indicating such.  Although the RO 
was instructed to provide the Veteran with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) notice information and it 
appears that this was not done, the Board finds that such 
omission is not prejudicial to the Veteran as the claim on 
appeal is being denied, so an effective date and rating will 
not be assigned.  Given the foregoing, the Board finds that 
VA has substantially complied with the Board's July 2009 
remand with regard to this appeal.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 




FINDING OF FACT

The preponderance of the competent and credible medical 
evidence of record does not show that the Veteran had any 
additional disability following his treatment for his low 
back disability at the Oklahoma VA Medical Center in August 
2003.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability following the Veteran's 
treatment for his low back disability at the Oklahoma VA 
Medical Center in August 2003 have not been met.  38 U.S.C.A. 
§§ 1151, 1732, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.361, 3.800 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in January 2006 with regard to 
the claim for compensation under the provisions of 
38 U.S.C.A. § 1151.  The letter addressed all of the notice 
elements with regard to substantiating a claim pursuant to 
38 U.S.C.A. § 1151 and was sent prior to the initial 
unfavorable decision by the RO in March 2006.  In this case, 
the fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because compensation is being denied, and therefore no 
rating or effective date is being assigned.  Dingess/Hartman, 
supra.  Additionally, the Board finds that even if the above 
letter failed to provide the Veteran with adequate 38 
U.S.C.A. § 5103(a) notice, this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the above letter as well as the rating decision, 
statement of the case, and supplemental statements of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim.  All available 
service treatment records as well as all identified VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  

Pursuant to the Board's July 2009 remand, a VA examination 
with respect to the claim was obtained in December 2009.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is 
adequate, as it is predicated on a reading of the relevant 
medical records and information in the Veteran's claims 
files.  It considered all of the pertinent evidence of 
record, to include the Veteran's medical records and 
statements, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed, 
including x-rays and magnetic resonance imaging evaluation 
(MRI) reports.  There is adequate medical evidence of record 
to make a determination in this case.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).   

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claim's files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The Veteran contends that he has a back disability as the 
result of misdiagnosis and mistreatment by the Oklahoma VAMC.  
In particular, in his May 2006 notice of disagreement (NOD), 
the Veteran stated that if a tear and bulging disc at L5-S1 
had been properly diagnosed when he initially came to the 
Oklahoma VAMC emergency room (ER) in August 2003, he would 
not have an additional disability.  During his hearing, the 
Veteran testified that VA prescribed two days rest and sent 
him back to work when they should have prescribed medication 
and physical therapy and ordered an MRI.  He contends that 
returning to work and the lack of treatment made his back 
disorder worse.  

In this regard, because the Veteran's claim for benefits in 
accordance with the provisions of 38 U.S.C.A. § 1151 was 
received by VA in December 2005, controlling laws and 
regulations provide that in order to warrant compensation 
under 38 U.S.C.A. § 1151 he must demonstrate that the VA 
hospital care, medical or surgical treatment, or examination 
in question resulted in an additional disability and that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing such care, treatment, or examination, or that the 
proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  See also VAOPGCPREC 40-
97, 63 Fed. Reg. 31,263 (1998).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

The VA's General Counsel has held that under the provisions 
of 38 U.S.C. § 1151 benefits may be paid for disability or 
death attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination.  Disability or death due to a preexisting 
condition may be viewed as occurring "as a result of" the VA 
treatment or examination only if a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment which probably would have avoided the 
resulting disability or death.  The General Counsel's opinion 
went on to explain that the factual elements necessary to 
support a claim based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant.  As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered. VAOPGCPREC 5-2001 
(Feb. 5, 2001).  The Board is bound by the precedent opinions 
of VA's General Counsel.  38 C.F.R. § 19.5.  While the 
General Counsel Opinion addressed a prior version of 38 
U.S.C.A. § 1151, the Board sees no alteration in the current 
version that would render the application of this holding 
inapplicable.  Moreover, this was later codified under 
regulation: Hospital care or medical or surgical treatment 
cannot cause the continuance or natural progress of a disease 
or injury for which the care or treatment was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  

In this regard, determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

A review of the relevant information of record reflects that 
on August 13, 2003, the Veteran presented to the Oklahoma 
VAMC with severe lower back pain for two days.  The Veteran 
reported that he had taken two aspirin but it was not 
helping.  He stated that his lower back pain started about 
one year ago after he fell.  He had mild pain until two days 
ago.  There was no history of recent trauma but he indicated 
that he lifted heavy objects usually.  The assessment was 
lower back pain and medications (flexeril, ibuprofen, and 
lortab for severe pain) were prescribed.  A tordol injection 
was given and bed rest was also prescribed.  Discharge 
instructions reflect that the Veteran was scheduled for a 
follow-up appointment on August 20th and was instructed to 
stay off work for two days.  On August 14th, the Veteran 
returned with the same problem and stated that he was not 
getting any relief.  Tylenol was added to his medication list 
and weight loss was recommended.  The plan was to obtain x-
rays.  On August 18th, the Veteran returned to the VAMC and 
indicated that his back was not getting better.  X-rays were 
ordered.  The Veteran requested a light duty letter for his 
job that was to be provided.  An August 19th x-ray report 
showed grade 1 spondylolisthesis or a slight anterior 
subluxation of S1 on L5.  There was no defect in the pars 
interarticularis at L5-S1.  A consultation was made with the 
orthopedic department.  On August 20th, the Veteran reported 
persisting low back pain despite NSAIDS and Tylenol.  The 
Veteran requested another letter for his employer about 
lifting restrictions, but the examiner informed him that he 
did not have any way to assess that in the office.  The 
Veteran was instructed to bring the necessary forms to fill 
out.  It was noted that the orthopedic department ordered an 
MRI to evaluate the spondylolisthesis.  The Veteran was to 
return to the clinic with the MRI results.  

It appears that the Veteran's next medical follow-up 
appointment for his back was at the private treatment 
facility O.S.S. & O.  A September 3rd record written by Dr. 
M.H.W. indicated that the Veteran was injured at work on 
August 12th.  He was lifting toes and putting them in a truck 
when he began to experience a deep pain in his lumbar spine.  
He completed his work for the day and notified his employer 
of his injury the following day.  He denied medical treatment 
at that time.  The Veteran attempted to alleviate his 
discomfort with over the counter medications and conservative 
measures.  He was seen several days later in the ER at the 
VAMC where he was provided an injection of Toradol, Tylenol 
II, ibuprofen, and placed on temporary total disability for 
two days.  He followed up several days later and was returned 
to work at light duty and provided with a lumbar corset.  The 
Veteran denied any new injuries or re-injures since that date 
and has attempted to continue working.  He reported 
increasing difficulty working and his last day at work was 
August 28th due to his unrelenting back pain.  The diagnosis 
was soft tissue lumbar spine issue and possible disc 
herniation.  The plan was to refer for an MRI.  A September 
5th MRI showed moderate degenerative changes at L5-S1 with 
probable annular tear and a small disc bulge at L5-S1.  

Thereafter, it appears that the Veteran underwent a period of 
treatment until he had an L5-S1 posterior lumbar 
instrumentation and interbody fusion in February 2004.  In 
March 2005 at S.S., he had hardware removal at L5-S1 with 
microforaminotomy at L5 on the right.  

The Board will now consider the above three part test.  In 
this regard, the Board notes that the December 2009 VA 
examiner, after a review of the record on appeal, opined that 
there was no additional lower back disability following the 
treatment received at the VAMC for his back in August 2003.  
Moreover, the examiner opined that there was no lack of 
treatment when he was seen at the VAMC and that everything 
was done appropriately.  Specifically, x-rays were done which 
revealed grade 1 spondylolithesis.  Importantly, the examiner 
opined that there was no definite indication for an MRI at 
the time.  It was also opined that there was no evidence of 
any carelessness, negligence, or lack of proper skill, error 
in judgment, or similar instance of fault on VA's part in 
furnishing medical treatment.  This opinion is not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

On the contrary, this opinion is supported by the other 
medical evidence of record.  There is no indication that VA 
failed to timely diagnose or properly treat the Veteran's 
back disability.  38 C.F.R. § 3.361(c)(2).  Importantly, a 
review of the private medical evidence indicates that the 
Veteran was similarly treated as he was by the VA in August 
2003.  In this regard, as noted above, it appears that the 
Veteran requested and received letters/forms from the VAMC to 
give his employer restricting his duties as well as 
medications.  In fact, Tylenol was added to his medication 
list after he complained that his back pain was not 
improving.  A February 2004 record from O.S.S. & O. relayed 
that the Veteran had been provided nonsteroidal anti-
inflammatories, non-narcotic and narcotic analgesics, 
epidural steroid injection and physical therapy, but 
continued to have recalcitrant low back pain.  The Veteran 
requested to progress toward surgical intervention secondary 
to severe pain.  The Board emphasizes that the Veteran was 
still receiving similar treatment to that he initially 
received in August 2003 in February 2004, six months after 
his initial injury.  There is no indication that the Veteran 
incurred any additional back disability because of VA 
treatment, or lack thereof.  In sum, the medical evidence of 
record does not reflect that VA improperly treated the 
Veteran's back disability or caused an additional disability.  

Moreover, the Board does not find the Veteran's contentions 
to be competent evidence of negligence or evidence of an 
additional disability because answering these questions 
requires special medical training and therefore they are 
determinations "medical in nature" and not capable of being 
made by lay persons.  Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.   Furthermore, the Board 
places greater probative value on the VA examiner's opinions 
regarding negligence and whether there was an additional 
disability, after a review of the record on appeal, than the 
Veteran's lay statements and/or testimony.  Id.  The Board 
also finds that it significant that in February 2004, the 
Veteran informed Dr. M.H.W. that he denied any new injuries 
or re-injures since the date of his original injury on August 
12th and had attempted to continue working.  Thus, the 
Veteran's recent testimony that returning to work made his 
back worse is contradicted by this earlier statement.  See 
Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous 
evidence can have greater probative value than inconsistent 
testimony provided by the claimant at a later date).  
Accordingly, the Board affords the Veteran's recent 
statements little probative value.  

As to the question of an event not reasonably foreseeable, 
the Board finds that it need not address this question 
because even if we were to concede such, without negligence 
or an additional disability, the Veteran cannot prevail on 
his 38 U.S.C.A. § 1151 claim.  

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence of 
record is against the claim.  In reaching the above 
conclusion, the Board also considered the doctrine of 
reasonable doubt.  


	(CONTINUED ON NEXT PAGE)




38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a ruptured disc at L5-S1 due to his treatment or lack of 
adequate treatment for his low back disability at the 
Oklahoma VA Medical Center in August 2003 is denied.  




____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


